ORDER
PER CURIAM.
Margaret A Gorka (Gorka) appeals the trial court’s judgment granting a motion for summary judgment filed by William S. Wool-bright (Woolbright) in her wrongful death action.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. Upon de novo review, we find no genuine issue of material fact or error of law. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).